 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                 ***
 6   UNITED STATES OF AMERICA,                      )
                                                    )
 7                         Plaintiff,               )    2:18-cr-00169-JCM-NJK
                                                    )
 8
     v.                                             )    ORDER
 9                                                  )
     ALEJANDRO ALEX INCERA,                         )
10                                                  )
                           Defendant.               )
11                                                  )

12         On February 11, 2019, this Court granted defense counsel’s Motion to Withdraw as
13   Counsel for Defendant Alejandro Incera. Docket no. 70.
14         Accordingly,
15         IT IS HEREBY ORDERED that Jennifer M. Waldo, Esq., is appointed as counsel
16   for Alejandro Alex Incera in place of Robert Draskovich, Esq., for all future proceedings.
17         Mr. Draskovich’s office shall forward the file to Ms. Waldo’s office forthwith.
18         Dated this 14th day of February, 2019.
19         Nunc Pro Tunc date: February 11, 2019.
20
21
22                                            NANCY J. KOPPE
                                              UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
